United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 04-1379
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Eastern District of Arkansas.
Clarence Edgar Guthrie,                  *
                                         *      [Unpublished]
            Appellant.                   *

                               ________________

                               Submitted: September 13, 2004
                                   Filed: October 13, 2004
                               ________________

Before LOKEN, Chief Judge, BEAM, and GRUENDER, Circuit Judges.
                            ________________

PER CURIAM.

      Clarence Edgar Guthrie appeals the sentence the district court1 imposed after
revoking his supervised release. For the reasons discussed below, we affirm the
judgment of the district court.




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
      In March 1997, Guthrie pleaded guilty to three federal drug charges, the most
serious of which was attempting to possess with intent to distribute approximately
453 grams of a mixture or substance containing methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1) and 846, a Class B felony, see 21 U.S.C. § 841(b)(1)(B)(viii)
(1996); 18 U.S.C. § 3559(a)(2). Guthrie was sentenced to 76 months in prison and
4 years of supervised release. He commenced supervised release on March 1, 2002.
While on supervised release, Guthrie pleaded guilty to several state drug charges in
Arkansas and was sentenced to 180 months in prison. In January 2004, the
Government sought revocation of Guthrie’s supervised release. The district court
found Guthrie violated the conditions of his supervised release, revoked his
supervised release and sentenced him to 24 months in prison, to be served
consecutively to his Arkansas state sentence. Guthrie argues that the district court
abused its discretion in revoking his supervised release and in imposing a 24-month
consecutive sentence.

        After carefully reviewing the record, we reject Guthrie’s arguments on appeal.
First, the district court’s revocation of Guthrie’s supervised release was not an abuse
of discretion because Guthrie admitted the allegations in the Government’s petition
for warrant.2 See United States v. Caffey, 351 F.3d 804 (8th Cir. 2003) (per curiam).

       Second, the sentence imposed by the district court was not an abuse of
discretion. The 24-month sentence does not exceed the 3-year maximum prison
sentence authorized upon revocation of supervised release associated with a Class B
felony conviction. 18 U.S.C. § 3583(e)(3). In addition, although the policy
statements in Chapter 7 of the Sentencing Guidelines are not binding on the district
court, see United States v. Holmes, 283 F.3d 966, 968 (8th Cir. 2002) (citing United
States v. Brown, 203 F.3d 557, 558 (8th Cir. 2000)), the 24-month sentence is within


      2
       A petition for warrant is a pleading by which the government initiates
revocation proceedings.
                                          2
the recommended Guidelines range. U.S. Sentencing Guidelines Manual § 7B1.4,
p.s. (2003).

       Finally, we find nothing in the record to indicate that the district court abused
its discretion by imposing a consecutive sentence. See 18 U.S.C. § 3584(a); United
States v. Cotroneo, 89 F.3d 510, 512 (8th Cir. 1996) (noting that under § 3584(a),
upon revocation of supervised release, the decision to impose a consecutive or
concurrent sentence lies within “the sound discretion of the district court ”); USSG
§ 7B1.3(f), p.s.

      For these reasons, we affirm, and we also grant counsel’s motion to withdraw.

                        ______________________________




                                           3